[exhibit10151kennedyem_image1.jpg]Exhibit 10.15.1





Contract of Employment




This agreement sets out the main particulars of the terms and conditions of
employment in compliance with the Terms of Employment (Information) Acts,
1994-2001.




Date issued


27th  September 2011
Employee


Tony Kennedy
Address


[ADDRESS OMITTED]
Employer
Teleflex Medical Europe Ltd (the “Company”)


Registered Address
Garrycastle Business & Technology Park
Athlone
Co. Westmeath
Ireland



1.
Job Title
VP of Manufacturing EMEA


2.
Function/Business
Manufacturing


3.
Commencement
Your employment with the Company will begin on 2nd of July 2007(the “date of
commencement”)


The Company reserves the right to refer you to a Company Doctor to undergo a
medical examination for occupational health reasons, before the date of
commencement.


4.
Probation Period
Your employment will be probationary for the first 6 months. The probationary
period may be extended at the Company’s discretion, but will not, in any case,
exceed 9 months. Termination of this agreement during or at the end of the
probationary period shall be at the discretion of the Company, giving two
weeks notice.


5.
Place of Work
Your place of work will be home based but from time to time travel to offices
will be required as appropriate for your role. Your contract and services will
provide to the company which is based in Garrycastle Business & Technology Park
Athlone Co. Westmeath Ireland.


6.
Hours
Your normal working week will be 39 hours with a 45 min lunch period daily. The
normal working week will be from 8.15 am to 5.00 p.m. Monday to Thursday and
8.15 am to 4.00 p.m. on Friday. The Company reserves the right to alter these
working hours from time to time. You may from time to time be required to work
overtime depending on the requirements of your work and at the discretion of
management. Where possible you will be notified in advance. You may from time to
time be required to work on [Bank holidays] depending on the requirements of
your work, where possible you will be notified in advance.


7.
Duties
During the course of your employment, it may be necessary to expand or amend
your job duties, within the general scope of your position, or change your
function within the Company or the Teleflex (Medical) Group (the “Group”). The
Company reserves the right to change your function and/or assign other job
duties to you at any time, it being understood that you will not be assigned
duties which you cannot reasonably perform.


8.
Remuneration
Your basic salary is €170,560 per annum less statutory and agreed deductions.
Salary is payable by Direct Debit, Monthly in arrears. Salaries are reviewed
annually at the Company’s discretion. You have the right to request a written
statement of your hourly rate of pay for any pay reference period falling within
the previous twelve months.


In addition to your base salary, you may be considered for participation in the
Company’s Annual Incentive Award Program (“AIP”) with a target payout of 25%.
The AIP is designed to provide an annual cash incentive award to eligible
employees. Any potential award would be based on your performance and the
financial performance of the Company. The terms and conditions of the AIP will
be determined by the Company in its absolute discretion and may be amended or
terminated by it at any time.


You will receive on a yearly base €18,000 gross as a car allowance, paid in 12
monthly instalments.


The Company will be entitled to deduct from your salary or any other amounts
which may be due to you by the Company (including but not limited to wages,
holiday pay, sick pay, pay in lieu of notice, incentive or bonus payments,
allowances or expenses) any amounts that are owed by you to the Company or any
Group company. After giving you written notice and by you agreeing to the terms
and conditions set out in this agreement you consent to the deduction of such
sums.


9.
Annual leave
Annual leave entitlement 24 days per calendar year and proportionately less for
less then twelve month’s service. Further details can be found in our employee
Handbook.


The Company holiday year runs from January 1st to December 31st. Unused holidays
may not be carried forward from one year to the next unless otherwise agreed
with the Company in writing.


During any continuous period of sickness absence of one month or more, you shall
not accrue any statutory or contractual holiday entitlements.


Public Holidays shall be given in accordance with the Organisation of Working
Time Act, 1997.


If a termination of this contract occurs and the paid holidays already exceed
the paid holiday entitlement on the date of termination, the Company will deduct
the excess holiday pay from any termination pay.


Annual Leave must be agreed with your manager as early as possible. Management
will normally try to accommodate individual preferences for holiday dates, but
the needs of the business may have to take precedence, particularly where
inadequate notice is given.


10.
Private Health Cover
With immediate effect upon joining you will be eligible to receive fully
subsidised health insurance for yourself and your dependants (Aviva Healthcare
Cover – Company Care), subject to completion of an application form.
11.
Retirement
The normal retirement date is when you reach 65 years of age, when all benefits
cease.
12.
Retirement Benefit
All employees over 18 may be able to elect to join the Company’s Defined
Contribution pension scheme (the “Scheme”) immediately on joining the Company,
subject to the provisions of its trust deed and rules. The current employee
contribution is 5% of basic salary and the Company currently contributes 5% of
basic salary. The pension is a Defined Contribution Scheme administered by Irish
Life Assurance plc. Full details of the pension scheme will be provided to you
and you will be required to complete an application form if you wish to join.


The normal retirement date from the Company’s employment is your 65th birthday.
If you opt to join the Scheme your retirement benefits will become payable from
this date.


Whilst the Company intends to continue the operation of the current Scheme
indefinitely it must as a matter of ordinary business prudence reserve its right
to amend or terminate the Scheme at its discretion.


13.
Life assurance Benefit
You will be eligible for life assurance to the value of 4 times your basic
salary immediately on joining the Company. This benefit is currently insured
with Friends First and cover will be subject to completion of whatever forms and
provision of whatever information the Company and Friend First require. The
cover will continue for as long as you are employed up to the retirement age of
65.


14.
Sick Pay
You must notify your department within two hours of your normal start time that
you are absent from work because of sickness or injury. For absences in excess
of 3 working days (on a weekly basis thereafter) you must submit a doctor’s
certificate in line with company sick pay requirements. The company operates a
sick pay benefit for employees who cannot attend work as a result of a genuine
illness.


The Company will continue to pay your basic salary for a period of six months.
Sick pay is subject to your compliance with the Company’s absence/sick pay
policy and absence reporting procedures. Any sick pay paid by the Company will
be calculated by reference to your basic salary less any state disability
benefits which you are eligible to receive, whether or not actually recovered by
you.


15.
Long Term Disability Benefits
If you are continuously absent from work due to accident or illness for a period
in excess of 6 months you may be eligible to receive a long-term disability
benefit equal to 2/3rds of your basic annual salary (inclusive of any state
disability benefit payable to a single person to which you may be entitled,
whether or not actually recovered by you) subject to a medical certification.
Payment of the benefit ceases on return to work, death or attainment of age 65.
This benefit is insured with Friends First. The provision of the cover for this
benefit is subject to completion of whatever forms and provision of whatever
information the Company and Friends First require.


16.
Medical
You may, at the Company’s request, be required to undergo a medical examination
for occupational health reasons at any time during your employment. In
circumstances where a medical evaluation is required, you will be requested to
sign an Access to Medical Records form to allow the Company to receive a report.


17.
Change in Benefits
All benefits will be subject to the terms and conditions of the benefit plan
under which they are provided. The Company reserves the right at all times to
vary or discontinue any benefit plans (including any Company pension
contributions) in which you may be eligible to participate and or to substitute
new benefit plans for any plan in which you may be eligible to participate. Any
Company benefit plan which is insured will be subject to and conditional upon
the terms and conditions of the relevant policy of insurance.


18.
Cessation of Benefits
All benefits payable or otherwise made available to you under any Company
benefit plan(s) in which you may be entitled to participate from time to time
shall automatically cease, as shall your eligibility to participate in such
plan(s), upon the termination of your employment for any reason whatsoever. In
the event of such termination, the Company shall be under no obligation to
replace the terminated or discontinued benefit plan(s) and/or provide the same
or similar benefits or compensation in lieu.


19.
Disclosure of Information
It is a condition of employment that you will:


(a)    Not disclose to any unauthorised person any confidential information
about the interest or business of the Company or the Group, or the customers of
the Company or the Group. This restriction will continue to apply after the
termination of your employment without limit on point of time but will cease to
apply to information or knowledge which may reasonably be said to have come into
the public domain other than by reason of breach of the provisions of this
agreement;


(b)    On the termination of your employment for whatever reason, you will
return to the Company all files, correspondence, records, data, computer files,
specifications, models, notes, formulations, lists, papers, reports and other
documents/papers and all copies thereof belonging to the Company;


(c)    Not disclose personal data held by the Company or the Group, or the
customers of the Company or the Group, to any person without appropriate
authorisation from the Company;


(d)    Agree to abide by the terms set out in the Company’s Security
Declaration;


Agree to comply with all Company policies for the maintenance of
confidentiality, integrity and availability of information and to protect
personal data.


20.
Personal Data
For the purposes of administration, it is necessary for the Company to hold and
process personal information about you which is subject to the Data Protection
Acts 1988 and 2003 (the “Acts”). In addition, the Company may from time to time,
require that the personal information is transferred within the Group, outside
the European Union. By signing this agreement you are giving explicit consent
(as defined in the Acts) to the Company processing, both manually and by
electronic means, your personal and sensitive personal data for the purposes of
the administration and management of your employment and/or the Company’s
business.


The Company will treat all personal/sensitive personal data as confidential and
will not use or process it other than for legitimate purposes. The Company will
ensure that the information is accurate, kept up to date and not kept for longer
than is necessary. Measures will also be taken to safeguard against unauthorised
or unlawful processing and accidental loss or destruction or damage to the data.


You have the right to inspect, review and, if necessary, update your personal
details on an annual basis. Normally you will be able to inspect your file
within 7 working days of this request. If your personal circumstances change at
any time you should update your personal records accordingly. This will ensure
that the information remains accurate.


The Group abides with the European Union – Unites States Safe Harbor Privacy
Principles as set forth by the United States Department of Commerce regarding
the collection, use and retention of personal information collected by the Group
within the European Union.


The Group collects processes and maintains limited personal information (i.e.
name, address, telephone number, data of birth, hire date, title, position,
benefit, salary data, etc.) about its employees as necessary for the
administration of human resources function, policies and practices. The Group
will take responsible steps to ensure that data is reliable for its intended
use, accurate, complete and current. Employees should contact their local Human
Resources representative for the following:


•    Access to your data
•    Correct, amend or delete information that is inaccurate or incomplete
•    Opt-out of having personal information:
o    disclosed to a non-agent third party
o    Used for a purpose other than the purpose for which it was originally
collected or subsequently authorised by the employee.
•    Opt-in and explicitly consent to the disclosure of the sensitive personal
information to a non-agent third party or the use of the information for a
purpose other than that for which it was originally collected or subsequently
authorized by the individual.


The Group takes reasonable precautions to protect personal information it
collect and maintains from loss, misuse (including unauthorised access),
disclosure, alteration and destruction. When the Group deems it necessary to
transmit your data to one of its agents, it will assure the data is adequately
safeguarded.


Please refer to the EU Safe Harbor Privacy Policy HRP-017 for additional
details.


21.
Other Employment
It is a condition of your employment that you will not work for any other
company or business during your employment without first obtaining written
permission from the Company. However, you must ensure that your combined hours
of work do not exceed a total of 48 hours per week in accordance with the
Organisation of Working Time Act, 1997.


22.
Termination
You or the Company may terminate your employment at any time by serving notice
in writing as follows:


6 months of Notice


The Company reserves the right to pay your salary in lieu of notice instead of
requiring you to work out any period of notice.


The Company shall have the right to terminate this agreement without notice (or
payment in lieu of notice) in cases of gross misconduct, negligence or
dishonesty.


On termination of your employment, for whatever reason, you will keep secret and
not use for your benefit or for the benefit of others any confidential
information obtained or which otherwise came into your possession during your
employment.


In the event that notice of termination has been given by either you or the
Company, provided always that the Company shall continue to pay your salary and
contractual benefits until your employment terminates, the Company may in its
absolute discretion without breaking the terms of your contract of employment or
giving rise to any claim against the Company for all or part of your notice
period :-


(a) exclude your from the premises of the Company;
(b) require you to carry out specified duties for the Company or to carry out no
duties;
(c) announce to employees, suppliers and customers that you have been given
notice of termination or have resigned (as the case may be);
(d) Instruct you not to communicate orally or in writing with suppliers,
customers, employees, agents or representatives of the Company until your
employment has terminated.


For the avoidance of doubt, your duties and obligations under this agreement
continue to apply during such period, any such period to be referred to
hereinafter as a “Garden Leave” period and you will remain subject to your duty
of fidelity to the Company. However, subject to provisions of this clause you
will be free to seek new employment to commence following the termination of the
Garden Leave Period.


23.
Post-termination Restrictions
After the termination of your employment, howsoever arising, you will not either
directly or indirectly (without the prior consent of the Company) for a period
of six months thereafter (such period to be reduced by the duration of any
Garden Leave period):


(a)    work for, be engaged by, concerned with or interested in (except as the
holder of any shares, stock or debentures which in aggregate do not exceed 1% of
the total shares, stocks or debentures of a company quoted on any recognised
stock exchange) in any medical device business and/or associated business which
operates from or carries on business in Ireland in competition with the Company
Business within the island of Ireland;


(b)    canvass or solicit, or by any other means seek or solicit, in competition
with the Company, business from any customer or client (or a prospective
customer or client with whom the Company has reached an advanced stage of
negotiation) at the time of the termination of your employment with whom you had
material dealings during your employment in the twelve month period prior to
your termination date;


a.    employ or solicit, or by any other means seek or solicit, whether on your
own behalf or on behalf of others, any person who is or was employed or engaged
by the Company or by the Group at any time during the six month period
immediately preceding the date on which your employment with the Company
terminated, and who, by means of such employment, is or is likely to be in
possession of confidential information relating to the Company or the Group.


For the purposes of this clause “Company Business” shall mean Teleflex Medical
Europe Limited and any part of such business operated by the Company or any
associated company at the date of termination of your employment.


You acknowledge and agree that all of the restrictions contained in this letter
are reasonable and necessary to protect the interests of the Company, and you
agree that the Company may seek equitable remedies to enforce them in addition
to any other legal remedies it has.


Each of the restrictions set out in this clause is an entirely separate,
severable and independent restriction and all such restrictions will (without
prejudice to their generality) apply to any action taken by you whether as
agent, representative, principal, employee or consultant or as a director or
other officer of any company, or by any company controlled by you or any
associate of yours.


In the event that any of the restrictions contained in this clause are adjudged
by a court of competent jurisdiction to go beyond what is reasonable, in all the
circumstances, for the protection of the legitimate interests of the Company
and/or Group but would be adjudged reasonable if any particular restriction or
restrictions, or part thereof, were deleted in any manner, then the restrictions
in question shall apply with such deletions as may be decided by a court of
competent jurisdiction, without affecting the remaining provisions thereof.


24.
Disciplinary & Grievance Procedures
Details of the Company’s Disciplinary Procedure can be found in the Employee
Handbook. The Company reserves its rights to suspend you on full pay pending the
outcome of any investigation or disciplinary inquiry.


Any work related grievances should initially be taken up with your line manager.
There are subsequent steps, as outlined in the Company’s Grievance Procedure,
details of which can be found in the Employee Handbook.


25.
Health and Safety
Employees are reminded that they have a statutory duty to observe all health and
safety rules and take all reasonable care to promote the health and safety at
work of themselves and their fellow employees. Wilful breaches of or any failure
to comply with the terms of the policy by an employee, will be fully
investigated and where appropriate may result in disciplinary action. Further
details can be found in the Employee Handbook.


26.
Equal Opportunities
The Company is an Equal Opportunities Employer. We recognise the potential of a
diverse workforce. The Company is committed to ensuring that no employee
receives less favourable treatment on grounds of colour, race, religion, ethnic
origin, gender, marital status, disability, age, sexual orientation, family
status or membership of the Traveller Community.


The overall responsibility for the policy lies with the Company, however all
staff are required to comply with the policy and to act in accordance with its
objectives so as to remove any barriers to equal opportunity. Any act of
discrimination, victimisation or any failure to comply with the terms of the
policy by an employee, will be fully investigated and where appropriate may
result in disciplinary action.


27.
Basis of Agreement
These terms of engagement form the sole basis of agreement between you and the
Company and supersede any previous agreements (whether written or oral) between
you and the Company and any other Teleflex Group Company. The Company reserves
the right to change these conditions, but only by serving written notice by
letter, circular or by posting notices.


If there is a conflict between these terms and those set out in any Company
booklet or procedure, these terms will prevail.


28.
Search
The Company reserves the right to search employees on entering or leaving the
Company’s premises, as well as any package, handbag, motor vehicle or other
items which are brought by employees on to the Company’s premises.


29.
Computer Use
It is necessary for the Company to protect its interests by monitoring computer
usage and all communications on its private networks (including office telephone
networks and email systems). You understand and accept that the Company collects
information on all Internet user account and email activity and that this
information is periodically reviewed by authorised staff to ensure compliance
with the Company’s computer use policy and to detect any unauthorised use of the
Company’s computers. A breach of the Company’s computer use policy or any
unauthorised use of a Company computer may result in disciplinary action up to
and including dismissal.


30.
Collective Agreements
There is no collective agreement which directly affects your employment.


31.
Governing Law
This agreement and your employment shall at all times and in all respects be
governed by the law of Ireland.


32.
Intellectual Property Rights
As an employee of the Company, you agree to give the Company full written
details of all Inventions and of all works embodying Intellectual Property
Rights made wholly or partially by you at any time during the course of your
employment with the Company which relate to, or are reasonably capable of being
used in, the business of the Company or the Group.


You acknowledge that all Intellectual Property Rights subsisting (or which may
in the future subsist) in all such Inventions and works shall automatically, on
creation, vest in the Company and you waive any moral rights in relation to the
same. To the extent that they do not vest automatically, you will hold them on
trust for the Company. You agree to promptly execute all documents and do all
acts as may, in the opinion of the Company, be necessary to give effect to this
provision.


You agree to appoint the Company to be your attorney to execute and do any such
instrument or thing and generally to use your name for the purpose of giving the
Company or its nominee the full benefit of these provisions.


To the extent that you cannot assign any Intellectual Property Rights in all
such Inventions and works to the Company (or its nominee), it is agreed that any
such right (including, where applicable, any moral right such as a right of
paternity or integrity) will be waived as against the Company. You may not under
any circumstances exercise any Intellectual Property Rights against the Company
or the Group or any nominee of any of them.


Please note that the following definitions apply to the above provisions:


“Intellectual Property Rights”: patents, rights to Inventions, copyright and
related rights, trade marks, trade names and domain names, moral rights, rights
in get-up, rights in goodwill or to sue for passing off, rights in designs,
rights in computer software, database rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which may now
or in the future subsist in any part of the world;


“Inventions”: inventions, ideas and improvements, whether or not patentable, and
whether or not recorded in any medium.







I HAVE READ AND UNDERSTOOD THE TERMS OF EMPLOYMENT SET OUT ABOVE AND AGREE TO
ACCEPT THE APPOINTMENT UNDER THESE TERMS, SUBJECT TO ANY AMENDMENTS AND
ADDITIONAL TERMS STATED IN THE ACCOMPANYING LETTER.






Signed:
/s/ Tony Kennedy
 
 
Signed:
/s/ Monika Vikander-Hegarty
 
Monika Vikander-Hegarty on behalf of the Company









